Title: To Thomas Jefferson from Albert Gallatin, 23 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     23d April 1805
                  
                  I inclose the sketch of an Act for organizing the new district of Sacket harbour in conformity with the act of 3 March 1803 (6th Vol. page 273). If you approve of the form, and division, a fair copy shall be prepared for your signature.
                  Pierce’s plan of a depreciating paper is returned. Herman Harband the Pennsylvania madman proposed a similar one to the legislature of that State in the year 1779: only his paper, instead of depreciating at a regular rate each time it passed in the hands of another man, was to depreciate, instead of bearing interest, regularly every day so as to be worth nothing at the end of three years. Pierce’s paper is to be worth nothing when it shall have passed through the hands of ten persons. It is evident that such paper, without the assistance of severe tender laws, will be worth nothing from the day it is issued. But supposing such laws to exist & to be enforced; what do such plans amount to? If the depreciation be very gradual, say one per cent or one per thousand, instead of ten per cent, on each payment it is perfectly similar to a stamp duty on receipts, notes &c. If the depreciation be at the rate of ten per cent, as suggested by Pierce, it is the Spanish Alcavalla.
                  With great respect Your obedt. Sert.
                  
                     —Albert Gallatin
                     
                  
               